The plaintiff in error, Sam Kyle, was tried and convicted at the October, 1911, term of the county court of Oklahoma county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at confinement in the county jail for a period of three months and the payment of a fine of two hundred fifty dollars and costs.
Upon a careful examination of the record we think the judgment should be affirmed. It appears, however, that the trial court in entering the judgment provided for the imprisonment of the plaintiff in error for the payment of the costs. The judgment as to the imprisonment and fine should stand, but that portion providing for the imprisonment of the plaintiff in error until the costs are paid exceeds the authority of the court and the judgment is therefore modified by striking out that portion. The trial court should read the opinion of this court in Ex parte Jake Harry, 6 Okla. Crim. 168, and follow the doctrine therein enunciated in imposing fines and costs.
The judgment as modified is affirmed.